IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JOSHUA MICHAEL SNOOK,                       : No. 84 MM 2019
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 COMMONWEALTH OF PENNSYLVANIA,               :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Application for Relief Pursuant to Pa.R.A.P. 123”

is DENIED.